Filed 5/17/21 Marriage of N.O. and J.O. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re the Marriage of N.O. and J.O.
                                                                    D077176
 N.S.,

           Respondent,                                              (Super. Ct. No. ED92434)
           v.

 J.O.,

           Appellant;

 COUNTY OF SAN DIEGO,

           Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Ernest M. Gross, Commissioner. Affirmed.
         J.O., in pro. per., for Appellant.
         No appearances for Respondents.


         J.O. (Husband) appeals the trial court’s postjudgment order denying
his request for order (RFO) regarding a variety of support-related issues
involving N.S. (Wife) and their two children. For reasons we will explain, we
affirm.
            FACTUAL AND PROCEDURAL BACKGROUND
      Husband and Wife once lived in Texas. In 2013, Wife moved to San
Diego to attend law school. The children moved to be with her at some point.
      In January 2014, Wife filed a petition for dissolution. It appears she
obtained a default judgment in May 2014. The court ordered Husband to pay
child and spousal support. In early 2015, the San Diego County Department
of Child Support Services (the County) became involved in the case.1
      In August 2019, Husband filed an RFO seeking modification of a
variety of support-related issues.2 As relevant here, Husband requested (1) a
$3,183.80 credit toward support arrears for school lunches he paid for while
the children were with Wife; (2) a $5,923 credit toward support arrears for
Wife’s “debt, dental emergency, and financial crises” that Husband claims to
have paid for; (3) a $4,600 credit toward support arrears arising from Wife
claiming the children as dependents on her 2016 tax return; (4) imputation of
income to Wife for support-calculation purposes; and (5) an increase of
Husband’s parenting timeshare from 32 percent to 49 percent.



1     Neither Wife nor the County have appeared in this appeal.

2     Husband did not include his RFO papers (or Wife’s or the County’s
responding papers) in his notice designating the record on appeal. We have
gleaned their contents from the trial court’s minute orders and the reporter’s
transcript of the RFO hearing.
      Husband did designate numerous exhibits in his notice designating the
record on appeal. However, those exhibits were admitted at prior hearings,
and thus were not initially included in the clerk’s transcript. On our own
motion, we augment the record to include those exhibits. (See Cal. Rules of
Court, rule 8.155(a)(1)(A) [“At any time, on . . . its own motion, the reviewing
court may order the record augmented to include [¶] . . . [¶] . . . [a]ny
document filed or lodged in the case in superior court . . . .”]; further rule
references are to the Cal. Rules of Court.)

                                       2
      Husband, Wife, and the County appeared at the December 13, 2019
hearing on Husband’s RFO. They addressed Husband’s issues as set forth
below.
School Lunches
      Husband testified that when the children began going to school, Wife
provided them with lunches. However, there were multiple occasions when
Wife either did not provide a lunch, or a school administrator deemed the
lunch inadequate, and the school provided “emergency lunches.” Husband
asserted that he paid for these lunches, and that Wife agreed to credit those
amounts toward his $30,000 child support arrears. Husband acknowledged,
however, that this agreement was not memorialized in writing. Husband
supported this claim with an exhibit purporting to be a printout of a school
lunch account showing that numerous school lunch orders for the children
were “placed by Admin.” Only one lunch order (for $6.20 on September 27,
2016) stated that it was an “[e]mergency lunch.”
      Wife testified “there was never an agreement” regarding lunches. She
explained that their son’s friends “at the time were getting school lunches”
and “had something that they call a ‘hot lunch crew.’ ” When the son asked
Wife if he could buy hot lunches, Wife told him he could do so only on special
occasions. The son then asked Husband, who opened a lunch account with
the school and paid for lunches with his credit card. Wife denied any of the
school lunches were provided because she failed to provide a suitable lunch.
      The trial court denied Husband’s request, finding that “[b]ased on the
evidence he presented,” Husband did “not me[e]t his burden of proof by a
preponderance of the evidence.”




                                       3
Wife’s Debts and Dental Work
      The $5,923 credit Husband sought for payments he made toward Wife’s
“debt, dental emergency, and financial crises” appears to consist of $689 for
dental work,3 $2,600 for car and rent payments, and $2,137 for electronic
money transfers for debts.4 It appears Wife confirmed in a text message that
she owed Husband $3,400 for some of these expenses.
      Husband testified he was entitled to a $689 credit for an emergency
root canal for Wife that he paid for. He supported this claim with a
statement from his flexible spending account from 2016.
      Wife acknowledged Husband paid for the procedure, but she
maintained he was not entitled to a credit because the procedure occurred in
2013, while they were still married and before the court had imposed any
support obligations. Wife pointed out that a text message exchange included
in Husband’s exhibits confirmed that her dental work occurred in 2013. Wife
surmised the account statement from 2016 related to Husband’s own
expenses because he “had a lot of dental work himself.”
      The trial court denied Husband’s request for a credit for the dental
work, finding he did not “mak[e] his burden of proof.”
      Regarding the $2,600 for car and rent payments, the trial court
observed that a different bench officer had already credited that sum to
Husband at an earlier hearing.




3     Some references in the appellate record indicate Husband sought $686
for the dental work.

4     These categories total $5,426—about $497 less than Husband sought.
This difference may be accounted for by a $490 loan Wife testified she made
to Husband.

                                       4
      As for the electronic transfers, Husband testified he was entitled to a
$2,137 credit for funds he sent Wife “every time she needed any money for
whatever reason.” He asserted Wife “stated . . . in text messages that she
would give [him] credit towards [his] arrears.” Husband supported this claim
with bank statements indicating numerous transfers to Wife through the
“Zelle” banking application, and a printout of transfers to Wife through the
“Venmo” application.
      Wife countered that some of the electronic transfers were Husband

repaying a $490 loan she had made to him.5 Others were for indulgences for
the children. Wife maintained Husband was entitled, at most, to a $300
credit for the transfers.
      The trial court found Husband met his burden as to $800—the $3,400
Wife acknowledged in a text message, minus the $2,600 that the court had
previously credited to Husband’s arrears for car and rent payments.
$4,600 Credit for Tax Exemption
      Husband testified he was entitled to a $4,600 credit because his
support obligations were calculated as if he had received a $4,600 tax
exemption for filing his 2016 tax return as head of household and claiming
the children as dependents, when in fact Wife claimed the children as
dependents on her 2016 tax return and thus received the $4,600 exemption.
Although the court had ordered this type of treatment regarding the 2017 tax
year, Husband acknowledged there was no such order for 2016.
      The trial court found that Wife properly claimed the children as
dependents because they spent the majority of time with her, and that



5     Husband’s bank statements show that he made four Zelle transfers to
Wife totaling $490.

                                       5
Husband’s guideline support for 2016 had therefore been miscalculated
because it was based on the erroneous assumption he received the $4,600 tax
exemption. The court awarded Husband a $1,653 credit against his spousal
support arrears based on recalculating his 2016 guideline support obligations
using corrected treatment of the $4,600 exemption.
Imputing Income to Wife
      Husband testified income should be imputed to Wife because although
his support obligations were based on her reported income of $20 per hour, he
believed she had the potential to earn “way more.” Husband based this belief
on the fact Wife had since graduated from law school (but had not yet passed
the bar exam), “she’s owned a mortgage company, she’s been a banker, [and]
she’s been an educator.”
      Wife explained she had not yet taken the bar exam in part due to “the
very severe financial difficulties” Husband had caused her, and because she
“was ill.” She had been unemployed “for the most part of 2019”; the
children’s school schedule limited the number of hours she could work; she
had limited experience in the legal field; and the mortgage company Husband
referenced “never even made $60,000 per year.”
      The trial court denied Husband’s request and calculated support based
on Wife’s actual income.
Parenting Timeshare
      Husband testified that although his parenting timeshare had last been
assessed at 32 percent, his actual visitation time the previous year reflected a
timeshare of about 49 percent. He further asserted Wife refused certain
visitations to prevent his timeshare from increasing—and her support
benefits from decreasing.




                                       6
      Wife acknowledged the children had spent more time with Husband the
prior year, but explained it was an “exceptional situation” because she had
been “ill earlier in the year with anemia,” which she initially thought was
cancer. She asked Husband for money, but he instead offered to take the
children for the summer. Wife explained that she and Husband “had a
discussion about it in terms of the legal ramifications” because she “was very
hesitant” of Husband’s “litigious[ness].” Wife confirmed that “[s]ince that
exceptional situation, things have gone back to the way they were.”
      Wife also disputed Husband’s claim that she denied him visitations.
She explained that every time a visitation issue arose, Husband filed
“motions . . . and ex partes. They have all been denied.”
      The trial court maintained Husband’s parenting timeshare at 32
percent.
                                 DISCUSSION
                          I. Appellate Principles
      “It is a fundamental rule of appellate review that a judgment is
presumed correct and the appealing party must affirmatively show error.”
(In re Marriage of Khera & Sameer (2012) 206 Cal.App.4th 1467, 1484; see
Jameson v. Desta (2018) 5 Cal.5th 594, 608-609 (Jameson).) Even when, as
here, no respondent’s brief is filed, the appellant still bears the burden of
showing prejudicial error. (See Lee v. Wells Fargo Bank (2001) 88
Cal.App.4th 1187, 1192, fn. 7; rule 8.220(a)(2).)
      To overcome the presumption of correctness, “the appellant must
identify each order that he asserts is erroneous, cite to the particular portion
of the record wherein that ruling is contained, and identify what particular
legal authorities show error with respect to each challenged order.” (County
of Orange v. Smith (2005) 132 Cal.App.4th 1434, 1443 (Smith); rule


                                        7
8.204(a)(1)(B) [appellant’s brief must “support each point by argument”].)
“When an appellant . . . asserts [a point] but fails to support it with reasoned
argument and citations to authority, we treat the point as forfeited.” (Delta
Stewardship Council Cases (2020) 48 Cal.App.5th 1014, 1075.)
      The appellant must also provide an appellate record sufficient to
establish error as to each challenged order. (Jameson, supra, 5 Cal.5th at
p. 609.) “ ‘ “[I]f the record is inadequate for meaningful review, . . . the
decision of the trial court should be affirmed.” ’ ” (Gee v. American Realty &
Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416.) The appellant’s brief
must also “[s]upport any reference to a matter in the record by a citation to
the volume and page number of the record where the matter appears.” (Rule
8.204(a)(1)(C).) An appellant who fails to provide proper citations to the
record to support appellate claims may be deemed to have forfeited those
claims. (Estates of Collins & Flowers (2012) 205 Cal.App.4th 1238, 1251, fn.
11 (Collins & Flowers); Alki Partners, LP v. DB Fund Services, LLC (2016) 4
Cal.App.5th 574, 589 (Alki Partners) [“An appellant who fails to cite
accurately to the record forfeits the issue or argument on appeal that is
presented without the record reference.”].)
      An appeal is not a second trial. We do not reweigh evidence. (Curcio v.
Pels (2020) 47 Cal.App.5th 1, 12 (Curcio).) We “resolve all factual conflicts
and questions of credibility” in the prevailing party’s favor. (Schild v. Rubin
(1991) 232 Cal.App.3d 755, 762 (Schild).) And we will affirm the judgment if
it is correct on any theory, regardless of the trial court’s reasoning. (Estate of
Beard (1999) 71 Cal.App.4th 753, 776-777.)
      These appellate principles apply with equal force to self-represented
appellants. (Bianco v. California Highway Patrol (1994) 24 Cal.App.4th
1113, 1125-1126.)


                                         8
             II. Husband Has Not Shown Reversible Error
      Husband has forfeited his appellate challenges because he has not
complied with his obligations as appellant. He did not include a single
citation to the appellate record in his appellate brief. (Rule 8.204(a)(1)(C);
Collins & Flowers, supra, 205 Cal.App.4th at p. 1251, fn. 11; Alki Partners,
supra, 4 Cal.App.5th at p. 589.) Nor did he cite a single legal authority in
support of any his claimed legal errors. (Rule 8.204(a)(1)(B); Smith, supra,
132 Cal.App.4th at p. 1443; Delta Stewardship Council Cases, supra, 48
Cal.App.5th at p. 1075.) Thus, the challenges are forfeited.
      Even if Husband had not forfeited his appellate challenges, he has not
met his burden as appellant to show reversible error.
      Regarding the children’s school lunches, Husband and Wife offered
differing explanations for the situation. And although the school lunch
account statement appears to show that school administrators placed orders
for the children on several occasions, it does not explain the circumstances
that led to those orders. The trial court found Husband did not meet his
burden. We do not second-guess the trial court’s credibility determinations or
reweigh the evidence. (See Curcio, supra, 47 Cal.App.5th at p. 12; Schild,
supra, 232 Cal.App.3d at p. 762.)
      Similarly, Husband and Wife offered differing explanations for the
$5,923 credit Husband sought for dental work and other debts. The trial
court was entitled to credit Wife’s explanation regarding the timing of the
dental work, and the fact that some of the electronic money transfers were
Husband’s repayment of debts and indulgences for the children. (See Curcio,
supra, 47 Cal.App.5th at p. 12; Schild, supra, 232 Cal.App.3d at p. 762.) To
the extent Wife acknowledged in a text message that Husband was entitled
to a $3,400 credit, the court found that $2,600 had already been credited to


                                        9
Husband, and thus he was entitled to only an additional $800 credit.
Husband has not shown this conclusion was erroneous.
      As for the trial court’s treatment of the $4,600 tax exemption, Husband
has not cited any authority to show the trial court erred by finding Wife was
entitled to claim the children as dependents on her 2016 tax return. Nor has
Husband shown any error in the recalculation of his support obligations once
the court corrected the assumptions regarding the tax exemptions.
      Regarding Husband’s claim that the trial court should have imputed
income to Wife, the parties once again presented differing accounts of Wife’s
earning capacity. We do not disturb the trial court’s factual determinations
on this issue, particularly inasmuch as the claim relates to Wife’s earning
capacity in the legal market over which the court presides. (See Curcio,
supra, 47 Cal.App.5th at p. 12; Schild, supra, 232 Cal.App.3d at p. 762.)
      Finally, regarding the parenting timeshare, the trial court apparently
accepted Wife’s explanation that Husband’s increased visitation during the
preceding year was due to an “exceptional situation,” and “things have [since]
gone back to the way they were.” The trial court was entitled to accept this
explanation (see Curcio, supra, 47 Cal.App.5th at p. 12; Schild, supra, 232
Cal.App.3d at p. 762), and Husband has cited no authority indicating it was
improper for the court to accommodate an “exceptional situation” (see rule
8.204(a)(1)(C); Collins & Flowers, supra, 205 Cal.App.4th at p. 1251, fn. 11;
Alki Partners, supra, 4 Cal.App.5th at p. 589).




                                      10
                            DISPOSITION
    The order is affirmed. Appellant to pay respondents’ costs on appeal.



                                                               HALLER, J.

WE CONCUR:



   HUFFMAN, Acting P. J.



                AARON, J.




                                   11